NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0777n.06

                                           No. 12-4286

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                      Aug 21, 2013
                                                                                DEBORAH S. HUNT, Clerk
AROLDO SOLIS-NOLASCO,                                  )
                                                       )
       Petitioner,                                     )
                                                       )
v.                                                     )    ON PETITION FOR REVIEW
                                                       )    FROM THE UNITED STATES
ERIC H. HOLDER, JR., Attorney General,                 )    BOARD OF IMMIGRATION
                                                       )    APPEALS
       Respondent.                                     )



       BEFORE: BOGGS and SILER, Circuit Judges; DOWD, District Judge.*

       PER CURIAM. Aroldo Solis-Nolasco requests judicial review of the Board of Immigration

Appeals’s decision to affirm the Immigration Judge’s denial of his application for withholding of

removal and its decision not to reinstate his voluntary-departure period. For the following reasons,

the petition is denied in part and remanded in part.

                                          I. Background

       Petitioner Aroldo Solis-Nolasco (“Petitioner” or “Solis-Nolasco”) is a male from the

Ixchiguán village in San Marcos, Guatemala and is ethnically Mayan and Mamean. Administrative

Record (“AR”) 100. He entered the United States in 2001 without inspection by an immigration

officer. AR 115, 270.

       The Department of Homeland Security (“DHS”) filed a Notice to Appear in July of 2010 to

commence removal proceedings against Petitioner pursuant to the Immigration and Nationality Act



       *
        The Honorable David D. Dowd, Jr., United States District Judge for the Northern District
of Ohio, sitting by designation.
No. 12-4286
Solis-Nolasco v. Holder

of 1952 (“INA”) §240, 8 U.S.C. §1299(a). AR 343-345. Petitioner filed an application for

withholding of removal pursuant to INA §241(b)(3), 8 U.S.C. §1231(b)(3), and for protection under

the Convention Against Torture (“CAT”) pursuant to 8 C.F.R. §§ 1208.16(c), 1208.18. AR 269-280.

In the alternative, he requested the privilege of voluntary departure. AR 27. In his application for

withholding of removal and protection under CAT, Petitioner indicated that he has been persecuted

in Guatemala because of one of the five grounds protected by the INA, namely his race and

membership in a particular social group. AR 274. He further indicated that he was afraid of being

subjected to torture in his home country. AR 275.

       At a hearing before the Immigration Judge (“IJ”), Petitioner testified that members of the

neighboring village of Tajumulco persecuted members of his village, killed his parents, burned down

his house, and tortured him because the residents of that neighboring village wanted to take over the

land that Petitioner and his family lived on. AR 101-106. He was not sure specifically when or in

what years this mistreatment occurred, and he was vague in describing the specific mistreatment that

he suffered. See AR 101-110. Because of this alleged mistreatment, Petitioner came to the United

States through California in 2001. See AR 115-116. Petitioner’s sisters, children, and mother-in-law

still live in Guatemala. AR 120-121.

       Petitioner supported his allegations by submitting articles, reports, and affidavits from his

sister and the Mayor of Ixchiguán describing the land dispute between the two villages and the

general conditions in the area. AR 171-175, 183-266, 301-303. Petitioner did not submit any further

corroborative evidence that specifically described his parents’ death or his personal mistreatment.

See AR 69-71.




                                                 -2-
No. 12-4286
Solis-Nolasco v. Holder

       On July 19, 2011, the IJ denied Solis-Nolasco’s application for withholding of removal under

the INA because Petitioner’s claim of past persecution was not sufficiently corroborated and

Petitioner did not establish a nexus to a protected ground. AR 72. The IJ also denied Petitioner’s

request for protection under the CAT because Petitioner’s alleged mistreatment did not constitute

torture at the hand of a government force as defined in the regulations. AR 72. Although the IJ

denied Petitioner’s claims for withholding of removal and for protection under the CAT, Petitioner

was granted the privilege of voluntary departure conditioned upon posting of a bond in the amount

of $500 within five business days. AR 73-74. Alternatively, the IJ imposed an order of removal to

Guatemala if Petitioner failed to post bond in a timely manner or to depart as required. AR 73-74.

       On October 1, 2012, the Board of Immigration Appeals (“BIA”) adopted the IJ’s reasoning

and dismissed Petitioner’s appeal. See AR 3-4. In its dismissal, the BIA indicated that “[t]he record

does not reflect that the respondent submitted timely proof of having paid the voluntary departure

bond.” AR 4. Therefore, the BIA did not reinstate the voluntary-departure period granted by the IJ,

but it instead ordered Petitioner removed pursuant to the IJ’s alternate order. AR 4.

                                     II. Standard of Review

       The decision of the BIA is the final agency decision that Solis-Nolasco asks the court to

review, but when the BIA adopts the IJ’s decision, we also review the IJ’s decision to the extent that

it was adopted and supplemented by the BIA. See Ceraj v. Mukasey, 511 F.3d 583, 588 (6th Cir.

2007). The court decides the petition for review “only on the administrative record on which the

order of removal is based.” 8 U.S.C. §1252(b)(4)(A). The factual findings of the administrative

record are reviewed under the substantial-evidence standard. Hamida v. Gonzales, 478 F.3d 734,

736 (6th Cir. 2007). This means that the findings must be upheld if “supported by reasonable,

                                                 -3-
No. 12-4286
Solis-Nolasco v. Holder

substantial, and probative evidence on the record considered as a whole.” I.N.S. v. Elias-Zacarias,

502 U.S. 478, 481 (1992) (internal quotation marks omitted); Camara v. Holder, 705 F.3d 219, 223

(6th Cir. 2013).

                                  III. Withholding of Removal

1.     Law

       The INA protects an alien from removal if his life or freedom would be threatened in the

designated country of removal based on one of five grounds: race, religion, nationality, membership

in a particular social group, or political opinion. 8 U.S.C. §1231(b)(3)(A). An alien seeking

withholding of removal under this section bears the burden of establishing a clear probability that

his life or freedom would be threatened in the proposed country of removal on account of one of

those five protected grounds. See 8 C.F.R. §1208.16(b); I.N.S. v. Stevic, 467 U.S. 407, 413 (1984).

One way an alien may satisfy this burden is by showing that he suffered past persecution on account

of one of the five protected grounds. 8 C.F.R. §1208.16(b)(1).

       If an alien establishes past persecution, then “it shall be presumed that the applicant's life or

freedom would be threatened in the future in the country of removal on the basis of the original

claim.” 8 C.F.R. §1208.16(b)(1)(i). Once the alien has established the presumption that his life or

freedom would be threatened, the burden of proof rests on the government to rebut such presumption

by showing “that there has been a fundamental change in circumstances in the proposed country of

removal or that the applicant could reasonably be relocated to another part of the country, such that

his life or freedom would not be threatened.” Haider v. Holder, 595 F.3d 276, 283-84 (6th Cir.

2010); 8 C.F.R. §1208.16(b)(1)(i)(A)-(B).




                                                 -4-
No. 12-4286
Solis-Nolasco v. Holder

2.     Analysis

       Petitioner claims that the IJ and BIA erred in denying his application for withholding of

removal because Petitioner established that he will be subject to persecution if removed to

Guatemala by showing that he has been persecuted in the past because of one of five grounds

enumerated in the INA. See Petitioner’s Petition for Judicial Review of an Immigration Order of

Removal, Case No. 12-4286, Dec. 31, 2012, at 20-26. Solis-Nolasco argues that once he established

past persecution, the burden of proof was on the government to rebut the presumption that his life

and freedom were in danger. Petition for Judicial Review, at 15-20.

       This court, however, agrees with the IJ that Petitioner’s testimony was not “sufficiently

detailed to carry the day,” and that there was “virtually no specific corroborating evidence.” AR 69-

70. Further, Solis-Nolasco did not establish the required nexus between his alleged past persecution

and one of five grounds enumerated in the INA. AR 71. As the IJ held, this dispute was “not

necessarily a dispute on account of race or on account of membership in a particular social group.”

AR 71. Petitioner’s testimony and corroborating evidence describe alleged persecution based on a

land or territory dispute. AR 71-72. Mistreatment based on a land dispute does not fall under a

protected ground of the INA. See 8 U.S.C. §1231(b)(3)(A).

       Since Solis-Nolasco did not establish past persecution, there is no presumption that his life

or freedom will be threatened in the future, and the burden did not shift to the Government to rebut

such presumption. This determination is supported by substantial evidence. Based on this analysis,

we deny the petition for review of the application for withholding of removal.




                                                 -5-
No. 12-4286
Solis-Nolasco v. Holder

                             IV. Privilege of Voluntary Departure

       Solis-Nolasco also asserts that the BIA erred in declining to reinstate the voluntary-departure

period granted by the IJ and instead ordering Petitioner removed to Guatemala. Petition for Judicial

Review, at 26-30. In support of its decision to order Petitioner’s removal, the BIA stated that the

record did not reflect that Petitioner provided proof of having paid his voluntary-departure bond.

AR 4. The administrative record presented to this court, however, reflects that Petitioner attached

the receipt from the DHS for his bond payment to his appeal to the BIA. See AR 48-54. The BIA

did not make any mention of this receipt or explain why attachment of the receipt was not sufficient

proof that Petitioner timely paid his voluntary-departure bond. See AR 4. Therefore, we remand the

case for further explanation or reconsideration of the BIA’s decision not to reinstate the voluntary-

departure period and instead order Petitioner removed pursuant to the IJ’s alternate order.

                                          V. Conclusion

       For the foregoing reasons, the petition for review of withholding of removal is denied. The

petition for review of the privilege of voluntary departure is remanded to the BIA for further

consideration.




                                                 -6-